

PROMISSORY NOTE
 
Camden, Georgia
U.S. $1,200,000.00
December _____, 2009



The undersigned Borrower promises to pay to the order of SUNTRUST BANK, a
Georgia banking corporation (hereinafter called “Bank”, which term shall include
all subsequent holders of this Note by assignment or otherwise) the sum of ONE
MILLION TWO HUNDRED THOUSAND AND 00/100 DOLLARS ($1,200,000.00), together with
interest from the date hereof at the respective rates of interest hereinafter
provided, all in the manner further provided for herein. Each payment by the
Borrower will be made in U.S. Dollars and immediately available funds by direct
debit from the deposit account as specified below or, for payments not required
to be made by direct debit, by mail to the address shown on the Borrower’s
statement or at one of the Bank’s banking centers in the United States.
Repayments will be withdrawn from account number 1000095040274 owned by Borrower
or such other of the Borrower’s accounts with the Bank as designated in writing
by the Borrower and reasonably acceptable to the Bank. All sums due and owing
under this Note are payable in lawful currency of the United States of America.
All payments made hereunder shall be applied first to interest accrued to the
date of such payment, then to any and all lawful charges, costs and fees and the
remainder, if any, to payment of principal.
 
The principal outstanding under this Note shall bear interest at the Interest
Rate (as hereinafter defined). The term “Interest Rate” means a fixed rate of
interest equal to 4.96% per annum, provided, however, that the Interest Rate
charged hereunder shall never exceed the maximum rate allowed, from time to
time, by applicable law.
 
Monthly payments of principal together with accrued interest at the applicable
Interest Rate in the amount of $35,943.53 shall be payable on January 31st,
2010, and on the thirty-first (31st) day of each calendar month (or the last day
of a calendar month which has less than thirty-one (31) days) thereafter until
the Maturity Date (as defined below).
 
The “Maturity Date” of this Note shall be January 31, 2012. Notwithstanding any
contrary provision of this Note, all amounts then outstanding under this Note,
if not sooner paid, shall be due and payable in full on the Maturity Date as
defined above.
 
A payment due hereunder shall be deemed late if it is not received by the Bank
on or before ten (10) days after the due date of such payment, and each late
payment shall automatically incur a late charge, payable immediately, equal to
five percent (5%) of such payment. This late charge provision shall not limit
the operation of any other provision of this Note regarding payments that are
not made when due hereunder. Further, notwithstanding any other rate of interest
provided for herein, the Interest Rate applicable to any payment or payments of
principal or interest, or any part thereof, not received by the Bank within ten
(10) days after the due date thereof shall thereafter be the lesser of eighteen
percent (18%) per annum or the highest non-usurious rate of interest allowed
under applicable law (the “Default Rate”).
 
Borrower may prepay amounts owing under this Note at any time without penalty.
 
 
 

--------------------------------------------------------------------------------

 

Further still, Borrower shall be in default of this Note in the event that (i)
any payment of principal or interest, or any part thereof, is not received by
the Bank within ten (10) days after the due date of such payment, or (ii) upon
the occurrence of any other default hereunder other than a default in the
payment of principal and interest required hereunder which, if capable of being
cured, is not cured within thirty (30) days after Bank’s written notice to
Borrower or (iii) upon the occurrence of any default under the terms of any
other loan document securing or made at any time in connection with this Note or
with any loan now or hereafter made to Borrower, any guarantor of this Note or
any other person or party that is cross-defaulted with this Note subject to any
applicable grace or cure period provided therein. In the event of any such
default that remains uncured upon the expiration of any applicable grace or cure
period, if any, the principal sum remaining unpaid hereunder, together with all
accrued and unpaid interest thereon, and all other liabilities of the Borrower
under this Note, shall become due and payable at any time thereafter at the
option of the Bank, immediately upon the Bank’s written notice or demand. Also
in that event, the Bank shall have all of the rights and remedies provided for
herein, by applicable law, in any security agreement, loan agreement or other
loan document securing or made at any time in connection with this Note. Also in
that event, the Bank shall have the remedies of a secured party under the
Uniform Commercial Code and, without limiting the generality of the foregoing,
the immediate and unconditional right to set off against this Note all money
owed by Bank in any capacity to each “Obligor” which term includes Borrower and
any guarantor or other person or entity now or hereafter obligated for all or
part of the indebtedness of Borrower under this Note, or under any other loan
document securing or made at any time in connection with this Note, whether or
not then otherwise due, and also to set off against all other liabilities of
each Obligor to Bank all money owed by Bank in any capacity to each Obligor;
and, Bank shall be deemed to have exercised such right of set-off and to have
made a charge against any such money immediately upon the occurrence of such
default that remains uncured upon the expiration of any applicable grace or cure
period, if any, even though such a charge is made or entered on the books of
Bank at a later time.
 
In enforcing its remedies for default, unless any collateral security for this
Note (“Collateral”) is perishable or threatens to decline speedily in value, or
is of a type customarily sold on a recognized market, the Bank will give
Borrower reasonable notice of the time and place of any public sale thereof or
of the time after which any private sale or any other intended disposition
thereof is to be made. The requirement of reasonable notice shall be met if such
notice is mailed, postage prepaid, to Borrower at the address given below or at
any other address shown on the records of the Bank, at least five (5) days
before the time of the sale or disposition. In connection with the disposition
of any Collateral at the instance of the Bank, Borrower shall be and remain
liable for any deficiency, and Bank shall account to Borrower for any surplus,
provided, however, that the Bank shall have the right to apply all or any part
of such surplus (or to hold the same as a reserve against) any and all other
liabilities of Borrower to Bank, and further provided that no provision of this
Note or of any other loan document securing or made at any time in connection
with this Note shall be construed to require that the Bank seek recourse against
any Collateral before or to the exclusion of any other default rights and
remedies that the Bank may have under applicable law. Borrower promises and
agrees to pay all costs and expenses of collection and reasonable attorneys'
fee, including costs, expenses and reasonable attorneys' fees on appeal, if
sought or collected by the Bank through legal proceedings or through an attorney
at law.
 
 
2

--------------------------------------------------------------------------------

 

Bank shall have the right, which may be exercised at any time whether or not
this Note is then due, to notify any one or more of the Obligors to make payment
to Bank on any amounts due or to become due on any Collateral. In the event of
any default hereunder (subject to any applicable cure period), Bank shall
thereafter have, but shall not be limited to, the following rights; (i) to
transfer this Note and the Collateral, whereupon Bank shall be relieved from all
further liabilities, duties and responsibilities hereunder and with respect to
any Collateral so pledged or transferred, and any transferee shall for all
purposes stand in the place of Bank hereunder and have all the rights of Bank
hereunder; (ii) to transfer the whole or any part of the Collateral into the
name of itself or its nominee; (iii) to vote the Collateral; (iv) to demand, sue
for, collect, or make any compromise or settlement it deems desirable with
reference to the Collateral; and, (v) to take control of any proceeds of
Collateral.
 
No delay or omission on the part of Bank in exercising any right hereunder shall
operate as a waiver of such right or of any other right under this Note.
Presentment, demand, protest, notice of dishonor, and extension of time without
notice are hereby waived by Borrower and each and every other Obligor. Except as
otherwise expressly provided in this Note or by applicable law, any notice to
Borrower regarding this Note shall be sufficiently served for all purposes if
placed in the mail, postage prepaid, addressed to or left upon the premises at
the address shown below or any other address shown on the Bank's records. Time
is of the essence in all matters relating to this Note.
 
In the event Bank is required to return or repay any payment of the principal,
interest or other sums paid hereunder, or any portion thereof, as a result of
any bankruptcy or other law relating to creditor's rights, whether such return
or repayment is made to Borrower, any guarantor, or any trustee in bankruptcy,
receiver or other person or entity, then the amounts so repaid or returned shall
thereupon again become a part of the sums of money due and payable hereunder to
the same extent as if such payment had never been made.
 
This Note and Borrower's obligations hereunder shall not be impaired, released,
modified or terminated by reason of the dissolution of Borrower or any
guarantor, if Borrower or any guarantor are corporations, partnerships, limited
liability companies or other entities.
 
Borrower acknowledges and agrees that Bank shall have the right to make releases
(whether in whole or in part) of all or any part of the Collateral securing this
Note, without notice to or the consent, approval, or agreement of other parties
in interest, including junior lienors, which release shall not impair in any
manner the validity or priority of the liens and security interests in the
remaining Collateral for this Note nor release Borrower from any liability for
the indebtedness secured thereby. Notwithstanding the existence of any other
lien or security interest in the Collateral held by Bank, Bank shall have the
right to determine the order in which any or all of the Collateral shall be
subjected to the remedies provided for herein and in the loan documents securing
this Note. The proceeds realized upon the exercise of the remedies provided for
herein or in the loan documents securing this Note shall be applied by the Bank
in the manner herein or therein provided. Borrower hereby waives any and all
rights to require the marshalling of assets in connection with the exercise of
any of the remedies permitted by applicable law or provided for herein or in the
other loan documents evidencing, securing or otherwise executed in connection
with this Note.
 
 
3

--------------------------------------------------------------------------------

 

Notwithstanding anything in this Note to the contrary, if for any reason the
rate of interest charged under this Note shall exceed the maximum rate permitted
by law, then the interest rate shall be immediately reduced to the legal limit
so that in no event shall usurious exaction be possible. If under any
circumstances whatsoever interest in excess of the legal limit has been paid by
Borrower or any guarantor, such excess shall be refunded to Borrower or such
guarantor, as applicable or, if any such excess interest has accrued but has not
been paid, Bank shall eliminate such excess interest so that under no
circumstance shall interest exceed the maximum rate allowed by law.
 
This Note shall be governed by, and shall be construed and enforced in
accordance with, the internal laws of the State of Florida.
 
Borrower and Bank irrevocably consent, agree and submit to non-exclusive
jurisdiction and venue in any state or federal court sitting in Duval County,
Florida and waive any objection based on venue or forum non conveniens for
enforcement of this Note or for any action otherwise arising hereunder or under
the other loan documents evidencing, securing or otherwise executed in
connection with this Note or in any way connected with, related or incidental to
the dealings of the parties in respect of this Note, any of the other such loan
documents or the transactions related hereto or thereto, in each case whether
now existing or hereafter arising, and whether in contract, tort, equity or
otherwise and agree that any dispute with respect to any such matters shall,
except as specifically otherwise provided below, be heard only in the courts
described above; provided, however, that Bank shall have the right to bring any
action or proceeding against Borrower or its property or against any Collateral
securing this Note in the courts of any other jurisdiction which Bank deems
necessary or appropriate in order to realize on the Collateral securing this
Note or to otherwise enforce its rights against Borrower or its property.
Initiating such proceeding or taking such action in any other state shall in no
event constitute a waiver of the agreement contained herein that the laws of the
State of Florida shall govern the rights and obligations of Borrower and Bank
hereunder, or of the submission herein made by Borrower and Bank to personal
jurisdiction and venue within the State of Florida as aforesaid.
 
JURY TRIAL WAIVER.        BORROWER AND BANK HEREBY KNOWINGLY, VOLUNTARILY,
INTENTIONALLY, AND IRREVOCABLY WAIVE THE RIGHT EITHER OF THEM MAY HAVE TO A
TRIAL BY JURY IN RESPECT TO ANY LITIGATION, WHETHER IN CONTRACT OR TORT, AT LAW
OR IN EQUITY, BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT AND ANY OTHER DOCUMENT OR INSTRUMENT CONTEMPLATED TO BE EXECUTED IN
CONJUNCTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR BANK ENTERING INTO THIS AGREEMENT. FURTHER, BORROWER
HEREBY CERTIFIES THAT NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK'S COUNSEL HAS
THE AUTHORITY TO WAIVE, CONDITION, OR MODIFY THIS PROVISION.
 
 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower has executed and delivered this Note on the date
first above written.
 
Borrower:
 
GLOBAL AXCESS CORP.,
a Nevada corporation
     
By 
   
 
Name: 
   
 
Title:
   



Borrower’s Address:
 
7800 Belfort Parkway, Suite 165
Jacksonville, Florida 32256

 
5

--------------------------------------------------------------------------------

 
 